Title: To James Madison from Richard Söderström, 10 August 1801
From: Söderström, Richard
To: Madison, James


Sir
Philadelphia 10th Augst 1801
I have received the Letter you have honored me with, dated the 23rd Ulto. I was well aware that the Executive of the United States could not pay the indemnities claimed by the Danish Subjects, untill appropriations were made by the Legislature for that purpose. I thought however that in the mean time the principles applying to each particular Case might have been agreed upon & the damages liquidated in some amicable mode, as is frequently done in Europe, and has been practised by the American Government while the present President was Secretary of State, particularly in the Case of the William. No one can feel a higher respect than I do for the universally acknowledged learning & integrity of the Judges of the United States, at the same time I cannot help considering it as a peculiar hardship for His Danish Majesty’s Subjects to be compelled to have recourse to tedious & expensive judicial proceedings, when the United States have it in their power a more easy method of doing Justice, and I hope you will forgive me Sir, if I presume to differ with you as to the point of general usage, in this particular.

At the same time I am fully sensible that it ⟨is⟩ my duty to submit to the determination which the Government of the United States has made upon this Subject, altho’ my doing so will be attended with considerable hardship & difficulty, particularly in the Case of Captain Maley, who I understand is not only insolvent, but absent from the United States.
I presume, however, that the Government of the United States will have no objection to facilitate my obtaining Justice in the mode which they have chosen, by instructing Mr Attorney for the Pennsylvania District, or if they think proper, Mr Attorney for the District of Columbia, to appear for the United States and defend the Suits I may think proper to institute for the several Claimants. Should they accede to this proposal, I am sure that they will not lengthen the proceedings by unnecessary appeals, but that the matters in variance will be settled in as short a time, as the judicial mode of investigation will admit of.
I beg you will honor me with an answer to this part of my Letter, that I may determine without loss of time on the Course which I shall have to pursue. I have the honor to be with great respect & high consideration Sir Your most Obedt Servt.
Richd: Söderström
 

   RC (DNA: RG 59, NFC, vol. 1). Docketed by Wagner as received 12 Aug.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:461.


   The case of the William was one of a number of instances in 1793 involving the seizure of foreign vessels by French privateers operating out of American ports in violation of the Washington administration’s policy of neutrality. Since British minister George Hammond was unable to negotiate the dispute with Jefferson and since the Jay treaty commissioners in 1798 also dismissed the case, it is perhaps unlikely that the episode embodied the precedent that Söderström wished to invoke. More probably, he was referring to the views expressed in Jefferson’s 5 Sept. 1793 letter to Hammond in which the U.S. government agreed to pay compensation for three British vessels, including the Prince William Henry, on the grounds that the U.S. had not used all means within its power to effect their restitution. The British government had annexed Jefferson’s letter accepting the claims to article 7 of the Jay treaty (Joanne Loewe Neel, Phineas Bond: A Study in Anglo-American Relations, 1786–1812 [Philadelphia, 1968], p. 110; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:265). The issues are further discussed and clarified in John Bassett Moore, International Adjudications, Ancient and Modern, History and Documents … (6 vols.; New York, 1931), 4:143, 518–28.

